Case 19-81413-CRJ13   Doc 15    Filed 05/21/19 Entered 05/21/19 16:58:19   Desc Main
                               Document     Page 1 of 7
Case 19-81413-CRJ13   Doc 15    Filed 05/21/19 Entered 05/21/19 16:58:19   Desc Main
                               Document     Page 2 of 7
Case 19-81413-CRJ13   Doc 15    Filed 05/21/19 Entered 05/21/19 16:58:19   Desc Main
                               Document     Page 3 of 7
Case 19-81413-CRJ13   Doc 15    Filed 05/21/19 Entered 05/21/19 16:58:19   Desc Main
                               Document     Page 4 of 7
Case 19-81413-CRJ13   Doc 15    Filed 05/21/19 Entered 05/21/19 16:58:19   Desc Main
                               Document     Page 5 of 7
Case 19-81413-CRJ13   Doc 15    Filed 05/21/19 Entered 05/21/19 16:58:19   Desc Main
                               Document     Page 6 of 7
Case 19-81413-CRJ13   Doc 15    Filed 05/21/19 Entered 05/21/19 16:58:19   Desc Main
                               Document     Page 7 of 7
